Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The Examiner is in agreement with arguments submitted by the Applicant on 3/8/2021. Applicant’s arguments, in further view of the filed amendments, render the claims novel and unobvious.
Allowable Subject Matter
Claims 1-3, 5-13, 15-17, 19, 20, 24-26 are allowed. Regarding the 103 rejection, the prior art references most closely resembling Applicant’s claimed invention are Engstrom (20090150314), Abramson (20160216130) and Tomita (20160180839). As per independent claim 1, 12 and 17 the prior art of record Engstrom discloses:
A system comprising: a telematics device associated with a vehicle having one or more sensors arranged wherein (par 16, 17);
a mobile device associated with a user traveling in the vehicle (par 50); 
a server computer, comprising hardware including a processor and memory, the server computer configured to (par 34);
receive, from the one or more sensors and via the telematics device, traveling data for a trip of the user (par 16, 17, 34, 52);
determine whether the user is traveling within a city or on a highway based on analysis of the traveling data for the trip of the user, wherein the analysis of the traveling data further comprises (Fig. 1, 2, 8, 9; par 18);

calculating a standard deviation of the average acceleration or average distance traveled for each segment of the plurality of the predetermined segments of time (par 36, 60); and 
determining whether the standard deviation of the average acceleration or average distance traveled for each segment of the plurality of the predetermined segments of time is above a predetermined threshold value (par 11, 36, 60);
in response to the determination, generate a notification to transmit to the user based on whether the user is traveling within a city or on a highway (par 51-54); and
transmit the notification to the mobile device associated with the user (par 51-54):
Abramson discloses:
determining a total amount of time for the trip of the user based on the traveling data (par 283, 981, 1360);
Tomita discloses:
dividing, by utilizing a hidden Markov model, the total amount of time into a plurality of predetermined segments of time (par 45, 131).
The combination of Engstrom, Abramson and Tomita does not teach: 
the mobile device comprising an interactive graphical user interface (GUI) with the user and the mobile device and
present on the interactive GUI the notification on whether the user is traveling within a city or on a highway.
These uniquely distinct features render claims 1, 12, 17 allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN L BROWN whose telephone number is (571)270-5109.  The examiner can normally be reached on Mon - Fri 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ALVIN L BROWN/Primary Examiner, Art Unit 3621